8 A.3d 299 (2010)
Barbara Lichtman TAYAR, Respondent
v.
CAMELBACK SKI CORPORATION, INC. and Brian Monaghan, Petitioners.
No. 642 MAL 2008.
Supreme Court of Pennsylvania.
November 9, 2010.

ORDER
PER CURIAM.
AND NOW, this 9th day of November, 2010, the Petition for Allowance of Appeal is GRANTED. The issues, rephrased for clarity, are:
1. Is it against public policy for a party's exculpatory agreement to release it from liability for recklessness?
2. If it is not against public policy, how specific must the release language be to successfully release a party from recklessness?
3. Does a release from liability that mentions an employer, but does not specifically mention its employees, operate to release those employees from liability for acts committed in the course and scope of their employment?
Madame Justice ORIE MELVIN did not participate in the consideration or decision of this matter.